Citation Nr: 9921195	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  91-36 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased rating for the service connected 
anxiety disorder with headaches, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from August 1942 to November 1945.  
This appeal arises from an April 1991 rating decision of the New 
Orleans, Louisiana Regional Office (RO) that denied the veteran's 
claim of entitlement to a rating in excess of 30 percent for a 
psychiatric disability.  

The case was remanded from the Board to the RO in April 1992 and 
December 1993 for additional development of the evidence.  The 
Board issued a decision in February 1995 denying the veteran's 
claim of entitlement to a rating in excess of 30 percent for 
psychiatric disability.  The veteran filed an appeal to the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In December 1996, the parties 
submitted a joint motion for remand to the Court.  The case is 
again before the Board pursuant to a December 10, 1996 Order of 
the Court wherein the February 1995 Board decision was vacated 
and the case was remanded to the Board for readjudication in 
accordance with the motion for remand.  The case was remanded 
from the Board to the RO in August 1997 for additional 
development of the evidence and for due process reasons.  The 
case is once again before the Board for appellate consideration.


FINDING OF FACT

The veteran's service-connected anxiety disorder with headaches 
renders him demonstrably unable to obtain or retain employment.   


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for the 
veteran's anxiety disorder with headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.130, 
Diagnostic Code 9400 (as in effect prior to November 7, 1996).   


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The service medical records show that the veteran was diagnosed 
with hysteria, conversion with conscious exaggeration of symptoms 
in October 1943.  A July 1944 notation reflects that the veteran 
had been examined for an ill-defined condition of the right hip 
that was manifested by pain and an unwillingness to perform duty.  
In view of personality and character, it was recommended that the 
veteran be reclassified to limited duty.  

On VA psychiatric examination in October 1948, the diagnosis was 
conversion reaction characterized by right hip and leg pain 
without organic findings with marked general nervousness, 
headaches and dizzy spells.  

By rating action in November 1948, service connection was awarded 
for psychoneurosis, conversion reaction, with moderate pain of 
the right hip and leg.  A noncompensable rating was assigned from 
separation until October 1948 and a 30 percent rating was 
assigned under Diagnostic Code (DC) 9105 from October 1948.

On VA psychiatric examination in March 1967, complaints included 
being jittery and nervous.  Headaches were reported.  The veteran 
had not worked since December 1965.  The diagnosis was chronic 
moderate anxiety reaction.  It was noted that the veteran was in 
an essentially unchanged fixed state.  

By rating action in April 1967, the evaluation for the veteran's 
service connected anxiety reaction was decreased from 30 percent 
to 10 percent disabling, effective from July 1967.

On VA psychiatric examination in May 1970, the diagnosis was 
chronic and moderate anxiety state with neurasthenic trends.  
Psychiatric incapacity was deemed as being moderate to moderately 
severe.

By rating decision in August 1970, a 30 percent evaluation was 
assigned for anxiety reaction, effective from February 1970.

The veteran filed a claim in February 1991 for a rating in excess 
of 30 percent for the service connected anxiety.  

VA outpatient notations show that the veteran complained of 
feeling a little anxious in May 1990.  He related this to not 
having taken his medication the prior day.  He was well groomed, 
speech was normal, and affect was appropriate.  The veteran 
appeared euthymic.  In September 1990, the veteran was doing well 
except for periods of nervousness.  The veteran reported 
intermittent nervousness which medication helped in February 
1991.  Sleep and appetite were normal.  

On VA neurology examination in May 1992, the veteran reported a 
history of an occasional headache.  He did not take any specific 
treatment and migraine headaches had not been diagnosed.  He 
apparently had generalized headaches for which he took ordinary 
medicine.  Neurological examination was entirely normal; the 
diagnosis was no neurological disease found.  

On VA psychiatric examination in May 1992, it was noted that the 
veteran took Doxepin twice a day for depression.  He reported 
that sometimes he was depressed.  He would stay nervous.  He had 
worked as a carpenter for a paper company for 20 years until he 
retired in 1967.  He had been receiving some psychiatric 
treatment over the years.  The veteran lived alone and handled 
all of his own affairs.  He was treated at the VA mental health 
clinic every 3 to 5 months.  The veteran's only subjective 
complaint was chronic nervousness.  On examination, the veteran 
was alert and cooperative.  He was oriented in all spheres; 
sensorium was clear.  Stream of thought was connected, mood and 
affect were appropriate, and memory was good for remote and 
recent events.  There was no evidence of psychotic ideation.  The 
veteran did not appear to be subjectively depressed.  He did not 
appear to be particularly tense or ill at ease, although the 
veteran complained of chronic tension.  The diagnosis was 
generalized type anxiety disorder with depressive features or 
depressive symptoms.  

On VA psychiatric examination in July 1992, the veteran reported 
that his nerves had something to do with his heart condition.  He 
indicated that mentally, his functioning was good.  He drove an 
automobile and got along fairly well with people.  His wife had 
died in 1981.  He related having nervous tension.  A lady friend 
noticed nervous tension when he was nervous.  A physician had 
recommended that the veteran stay away from large crowds such as 
church, but the veteran attended church.  He suffered headaches 
across the forehead.  The veteran had a garden at home that he 
worked in.  On examination, sensorium was clear, stream of 
thought was well connected, and mood and affect were appropriate.  
The veteran did not appear to be depressed.  There was no outward 
evidence of tension but he complained of nervousness.  He tended 
to be neurasthenic in his description of symptoms.  There was no 
evidence of psychotic ideation.  He socialized well.  The 
diagnosis was anxiety state with long-standing somatic complaints 
dating back to service and subjective complaints of nervousness 
and apparently some indications of depression.    

On VA neurology examination in July 1992, the veteran complained 
of headaches that occurred at varying intervals.  There were no 
other symptoms to suggest neurologic disease.  On examination, 
there was no outward evidence of neurologic disease.  The 
diagnosis was anxiety state from history with neurasthenic 
features of long-standing, manifested primarily by subjective 
complaints of anxiety and apparent mild depression; no 
neurological disease found; and history of apparent mild 
headaches. 

VA outpatient records from February 1991 to May 1994 were 
received in June 1994.  In August 1991, the veteran had no 
specific complaints and he reported that he was doing great.  The 
veteran had no complaints in May 1992 but he needed a 
prescription refilled.  In August 1992, the veteran complained of 
extreme nervousness with some sleeping problems.  The veteran was 
stable on medication in November 1992.  In May 1993, the veteran 
was affectively depressed with considerable situational stress 
relating to illness and injuries in his family.  It was noted in 
August 1993 that the veteran's daughter was having dialysis three 
times a week.  The veteran was not interested in coping 
strategies.  In November 1993, occasional "blue" periods were 
reported; there was no problem with appetite or sleep.  The 
veteran was reportedly improving from anxiety/depression in 
February 1994.  In May 1994, the veteran was well stabilized on 
Librium and Prozac.  

On VA psychiatric examination in August 1994, the veteran's chief 
complaint was nervousness and nervous tension.  He took Librium 
for his nerves and Prozac for depression.  The veteran drove a 
car.  He associated with other people although he had no 
particular interests or hobbies.  The veteran related that he 
just felt depressed at times and did not feel like doing 
anything.  His only interest was going to church.  On 
examination, the veteran was friendly, cooperative, and oriented 
in all spheres.  There were some nervous movements of the 
fingers, but there were no other signs of anxiety.  There was no 
indication of psychotic ideation.  The veteran continued to 
manifest a moderate anxiety state with depressive features and he 
continued to have intermittent headaches.  The diagnosis was 
chronic moderate anxiety state with depressive features and 
intermittent headaches.  The examiner noted that this diagnosis 
was essentially the same as it had been for years.

Received in September 1997 were VA outpatient treatment records 
from May 1994 to September 1997.  It was noted in August 1994 
that the veteran continued to do well with his current 
medications.  In October 1994, the veteran indicated that he 
continued to have problems with his nerves.  He was alert and 
oriented.  Speech was coherent and affect was appropriate.  In 
January 1995, it was noted that the veteran was living alone.  He 
was alert and cooperative with no thought disorder.  He reported 
that he had a sick daughter.  The veteran reported that he was 
doing well in May 1995.  He lived by himself and spent his days 
working in his garden.  He was casually dressed and clean.  
Affect was appropriate.  Speech was good and flowed well.  The 
assessment was depression/anxiety that was stable.  In November 
1995, the veteran was alert, pleasant, and cooperative with no 
thought disorder.  The veteran was described in February 1996 as 
being alert, pleasant, and cooperative with no thought disorder.  
His verbalization was OK.  The possibility of reducing the need 
for medication was explained.  In May 1996, it was reported that 
the veteran had a relationship with a woman which afforded him 
some companionship.  The impressions included depression that was 
under fairly good control with current medications.  In June 
1996, the veteran reported that he was feeling much the same.  He 
felt that medications were useful.  There was no discernable 
decrease in mental functioning.  The reduced use of Librium was 
suggested, if possible.  In April 1997, the veteran reported 
having a headache.  Over the past two weeks he awakened with a 
headache.  Sometimes Motrin would relieve the headache.   

On VA psychiatric examination in October 1997, it was noted that 
information had been obtained from an interview with the veteran 
as well as from the claims folder and his medical records.  The 
veteran currently received treatment at the mental health clinic 
and was seen by a physician.  His main complaint was "crazy 
nerves."  Since service, the veteran reported having frequent 
anxiety and nervousness.  He slept poorly and was easily upset.  
He occasionally had nightmares.  On rare occasions, the veteran 
had episodes of intense anxiety and tachypnea that lasted about a 
minute.  On some occasions, he had increased anxiety when 
reminded of wartime events.  On examination, the veteran was 
cooperative.  He was brought to the examination by a friend.  
Dress was casual; the veteran was appropriately groomed.  Mood 
was somewhat anxious with some sadness.  Affect was mostly of 
anxiety.  Throughout the interview, the veteran would fidget and 
there was a slight tremor of the hands.  At times, his speech was 
slightly pressured.  Thought processes occurred at a normal rate 
and were logical, coherent and goal directed without delusion.  
There was no evidence of psychotic disorder.  Memory and 
concentration were grossly intact as evidenced by his ability to 
recite the months of the year backwards and perform serial 
sevens.  The veteran was able to recall 3 out of 3 items at 3 
minutes.  Memory of remote events was quite good.  Judgment and 
insight appeared intact.  The veteran was deemed to be capable of 
managing his benefit payments in his own best interest.  
Psychological testing was definitely not indicated.  The 
diagnoses were generalized anxiety disorder and depressive 
disorder (not otherwise specified).  It was concluded that the 
veteran suffered from generalized anxiety disorder that started 
in service.  He also had some degree of depression.  Treatment 
should continue through the mental health clinic.  

An addendum to the October 1997 examination report was provided 
in December 1997.  The veteran's specific complaints were 
excessive nervousness, frequently feeling tense, easily becoming 
upset, frequent headaches, muscle tension, epigastric discomfort 
with anxiety, and insomnia.  He complained of these symptoms 
essentially on a daily basis.  He also had rare episodes 
(probably one per month) of intense anxiety and tachypnea.  

The veteran described his symptoms as being severe and 
bothersome.  It was noted that the veteran had retired in 1967 
and that it was difficult to ascertain how much these symptoms 
interfered with his ability in an occupational sense.  It was 
opined that the combination of the veteran's age and symptoms 
probably would not permit him to be employed.  Some degree of 
impairment of social functioning may also be present, although 
not to the degree of impairment of occupational functioning.  It 
was unlikely that any of the veteran's symptoms were attributable 
to a medication.  A GAF score of 45-50 was assessed which 
indicated serious symptoms or impairment in social or 
occupational functioning.  


II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim for 
an increased evaluation is well-grounded if the claimant asserts 
that a condition for which service connection has been granted 
has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has asserted that the symptoms 
of his anxiety disorder are worse than currently evaluated; thus, 
he has presented a well-grounded claim. 

VA has a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103(a) (1998).  The Court has held that the duty to 
assist includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither optional 
nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
It may include providing the veteran with a medical examination 
to determine the nature and extent of his disability.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Department in this 
case has accorded the veteran a VA examination and obtained 
additional medical records from the VA that comply with the 
development earmarked in the December 1996 joint remand.  

On the June 1999 informal hearing presentation, the 
representative raised a number of points in support of a request 
for another remand.  It was first alleged that the VA examiner 
failed to describe the impact of headaches on the veteran's 
social and occupational functioning.  The facts do not support 
this contention.  The December 1997 examination addendum provides 
information as to the veteran's specific symptoms to include 
headaches and how often they occur.  Also provided is an opinion 
as to the impact the veteran's symptoms, to include headaches, 
have on his social and industrial functioning.  The December 1997 
addendum therefore does adequately evaluate the impact of 
headaches on the veteran's functioning.  It is next maintained 
that the examiner failed to explain the assigned GAF score.  A 
review of the examination report shows that the examiner 
annotated the assigned GAF score by indicating that it 
represented severe symptoms.  The Board also notes that DSM-IV 
provides a narrative that explains the assigned numerical score.  
Upon consideration of these factors, the Board finds that there 
is adequate information of record upon which to properly evaluate 
the assigned GAF score.  

The representative also has contended that the VA examiner in 
December 1997 improperly considered age when determining whether 
the veteran's psychiatric disability prevented him from working.  
The Board notes that the VA examiner assigned a GAF score of 45-
50 which denotes serious symptoms or any serious impairment in 
occupational functioning, e.g. that there is an inability to keep 
a job.  Accordingly, as the Board is awarding a 100 percent 
evaluation based on the examiner's opinion that the veteran is 
unemployable, no prejudice has inured to the veteran's claim due 
to the examiner's consideration of age contrary to the regulatory 
guidelines in 38 C.F.R. § 4.19.  The Board therefore finds that 
the RO's duty to assist the veteran has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) and 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.  
When an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  These 
requirements for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusion.   

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held that 
where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of the Department of VA (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 percent 
evaluation required definite impairment in the ability to 
establish or maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in such reductions 
in initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency levels 
be so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective or 
favorable relationships with people be severely impaired and that 
the psychoneurotic symptoms be of such severity and persistence 
that there was impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9400 (1995).  In 
addition, under the prior regulations, social inadaptability was 
to be evaluated only as it affected industrial adaptability.  
38 C.F.R. § 4.129 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court held that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms employed under that regulation 
to describe symptomatology for rating purposes were 
"quantitative" in character.  To ensure that the Board meets the 
statutory requirement that it articulated as "reasons or bases" 
for its decision, the Court invited the Board to construe the 
term "definite" in a manner that would quantify the degree of 
impairment.  In a precedent opinion dated November 9, 1993, the 
General Counsel of VA held that the term "definite" under 38 
C.F.R. § 4.132 is to be construed as "distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  This 
precedent opinion employed "rather large in extent or degree" as 
a further description of the considerable impairment that would 
warrant an evaluation of 50 percent for PTSD.  The Board is bound 
by precedent opinions issued by VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991).  Consequently, in addressing the merits of 
the veteran's claim for an increased evaluation of his service-
connected psychoneurosis, in relation to the regulations in 
effect prior to November 7, 1996, the Board will consider these 
interpretations of "definite" and "considerable".

Under the "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, a 100 percent 
rating is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130 (effective November 7, 1996).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  Id.

When evaluating a mental disorder under the revised regulations, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, and 
the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation based on 
all the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, the 
rating agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (a), (b) (1998).

The RO has evaluated the veteran's service-connected anxiety 
disorder as 30 percent disabling, under the both the "old" and 
"new" version of Diagnostic Code 9400.

The evidence of record reflects that the veteran is receiving 
ongoing treatment for his psychiatric disorder in the form of 
prescribed medications, regular outpatient visits, and treatment 
by a physician.   The examiner in December 1997 opined that 
psychiatric symptoms were not attributable to the veteran's 
medications.  On the most recent VA examination, a GAF score of 
45-50 was assigned.  This represents a score assigned to 
individuals exhibiting serious symptoms such as suicidal 
ideation, severe obsessional ritual, frequent shoplifting, or 
exhibiting any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  The 
treatment records show that the veteran has exhibited sleep 
disturbance to include insomnia, a lack of interest in things in 
general and no hobbies other than gardening, excessive 
nervousness, frequently feeling tense, easily becoming upset, 
frequent headaches, muscle tension, and epigastric discomfort 
with anxiety.  The veteran reported that his symptoms were severe 
and bothersome, and that they occurred on a daily basis.  He also 
has exhibited occasional episodes of intense anxiety and 
tachypnea.  Although the examiner opined that the combination of 
the veteran's age and symptoms probably would not permit him to 
be employed, the medical record supports the determination that 
the veteran is unemployable regardless of age.  Accordingly, the 
Board finds that the veteran's psychiatric disability prevents 
him from obtaining or retaining employment.  Therefore, under the 
regulations pertaining to rating psychiatric disabilities in 
effect prior to November 7, 1996, the Board concludes that a 100 
percent rating is warranted.  In view of the foregoing, the Board 
need not reach the issue of whether an increased rating is 
warranted under the new criteria for rating psychiatric 
disabilities in effect from November 7, 1996.  


ORDER

Entitlement to a 100 percent rating for anxiety disorder with 
headaches is granted, subject to the law and regulations 
pertaining to the award of monetary payments.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

